

115 HR 5141 IH: United States-Israel Security Assistance Authorization Act of 2018
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5141IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Ms. Ros-Lehtinen (for herself and Mr. Deutch) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make improvements to certain defense and security assistance provisions and to authorize
			 assistance for Israel, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the United States-Israel Security Assistance Authorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definition.
					Title I—Security Assistance for Israel
					Sec. 101. Findings.
					Sec. 102. Statement of policy.
					Sec. 103. Assistance for Israel.
					Sec. 104. Joint assessment of quantity of precision guided munitions for use by Israel.
					Sec. 105. Transfer of precision guided munitions to Israel.
					Sec. 106. Modification of rapid acquisition and deployment procedures.
					Sec. 107. Extension of War Reserves Stockpile authority.
					Sec. 108. Eligibility of Israel for the strategic trade authorization exception to certain export
			 control licensing requirements.
					Sec. 109. Extension of loan guarantees to Israel.
					Title II—Enhanced Cooperation Between the United States and Israel
					Sec. 201. United States-Israel cybersecurity cooperation.
					Sec. 202. United States-Israel space cooperation.
					Sec. 203. United States Agency for International Development—Israel enhanced cooperation.
					Sec. 204. Authority to enter into a cooperative project agreement with Israel to counter unmanned
			 aerial vehicles that threaten the United States or Israel.
					Title III—Ensuring Israel’s Qualitative Military Edge
					Sec. 301. Improved reporting on enhancing Israel’s qualtitative military edge and security posture.
					Sec. 302. Statement of policy.
				
 2.DefinitionIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. ISecurity Assistance for Israel 101.FindingsCongress makes the following findings:
 (1)In April 1998, the United States designated Israel as a major non-NATO ally. (2)On August 16, 2007, the United States and Israel signed a 10-year Memorandum of Understanding on United States military assistance to Israel, the total amount of military assistance over the course of this period would equal $30 billion.
 (3)On July 27, 2012, the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150; 22 U.S.C. 8601 et seq.) declared it to be the policy of the United States to help the Government of Israel preserve its qualitative military edge amid rapid and uncertain regional political transformation and provide Israel defense articles and services, to include air refueling tankers, missile defense capabilities, and specialized munitions.
 (4)On December 19, 2014, the President signed into law the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) which stated the sense of Congress that Israel is a major strategic partner of the United States and declared it to be the policy of the United States to continue to provide Israel with robust security assistance, including for the procurement of the Iron Dome Missile Defense System.
 (5)Section 1679 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1135) authorized funds to be appropriated for Israeli cooperative missile defense program codevelopment and coproduction, including funds to be provided to the Government of Israel to procure the David’s Sling weapon system as well as the Arrow 3 Upper Tier Interceptor Program.
 (6)On September 13, 2016, the House of Representatives passed, by a vote of 405 to 4, House Resolution 729, expressing support for the expeditious consideration and finalization of a new, robust, and long-term Memorandum of Understanding on military assistance to Israel between the United States Government and the Government of Israel.
 (7)House Resolution 729 provides that the House of Representatives— (A)reaffirms that Israel is a major strategic partner of the United States;
 (B)reaffirms that it is the policy and law of the United States to ensure that Israel maintains its qualitative military edge and has the capacity and capability to defend itself from all threats;
 (C)reaffirms United States support of a robust Israeli tiered missile defense program; (D)supports continued discussions between the Government of the United States and the Government of Israel for a robust and long-term Memorandum of Understanding on United States military assistance to Israel;
 (E)urges the expeditious finalization of a new Memorandum of Understanding between the Government of the United States and the Government of Israel; and
 (F)supports a robust and long-term Memorandum of Understanding negotiated between the United States and Israel regarding military assistance which increases the amount of aid from previous agreements and significantly enhances Israel’s military capabilities.
 (8)On September 14, 2016, the United States and Israel signed a 10-year Memorandum of Understanding reaffirming the importance of continuing annual United States military assistance to Israel and cooperative missile defense programs in a way that enhances Israel’s security and strengthens the bilateral relationship between the two countries.
 (9)The 2016 Memorandum of Understanding reflected United States support of Foreign Military Financing (FMF) grant assistance to Israel over the 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028. Such FMF grant assistance would equal $3.3 billion annually, totaling $33 billion.
 (10)The 2016 Memorandum of Understanding also reflected United States support for funding for cooperative programs to develop, produce, and procure missile, rocket and projectile defense capabilities over a 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028 at a level of $500 million annually, totaling $5 billion.
 102.Statement of policyIt shall be the policy of the United States to provide assistance to the Government of Israel in order to support funding for cooperative programs to develop, produce, and procure missile, rocket, projectile, and other defense capabilities to help Israel meet its security needs and to help develop and enhance United States defense capabilities.
 103.Assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended—
 (1)in paragraph (1), by striking 2002 and 2003 and inserting 2019, 2020, 2021, 2022 and 2023; (2)in paragraph (2), by striking equal to— and all that follows and inserting not less than $3,300,000,000; and
 (3)in paragraph (3), by striking Funds authorized and all that follows through later. and inserting Funds authorized to be available for Israel under subsection (b)(1) and paragraph (1) of this subsection for fiscal years 2019, 2020, 2021, 2022, and 2023 shall be disbursed not later than 30 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs for the respective fiscal year, or October 31 of the respective fiscal year, whichever is later..
				104.Joint assessment of quantity of precision guided munitions for use by Israel
 (a)In generalThe President, acting through the Secretary of Defense, is authorized to conduct a joint assessment with the Government of Israel with respect to the matters described in subsection (b).
 (b)Matters describedThe matters described in this subsection are the following: (1)The quantity and type of precision guided munitions that are necessary for Israel to combat Hezbollah in the event of a sustained armed confrontation between Israel and Hezbollah.
 (2)The quantity and type of precision guided munitions that are necessary for Israel in the event of a sustained armed confrontation with other armed groups and terrorist organizations such as Hamas.
 (3)The resources the Government of Israel can plan to dedicate to acquire such precision guided munitions.
 (4)United States planning to assist Israel to prepare for the sustained armed confrontations described in paragraphs (1) and (2) as well as the ability of the United States to resupply Israel in the event of such confrontations described in paragraphs (1) and (2), if any.
					(c)Report
 (1)In generalNot later than 15 days after the date on which the joint assessment authorized under subsection (a) is completed, the Secretary of Defense shall submit to the appropriate congressional committees a report that contains the joint assessment.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
					105.Transfer of precision guided munitions to Israel
 (a)In generalNotwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to—
 (1)utilize the Special Defense Acquisition Fund to transfer precision guided munitions and related defense articles and services to reserve stocks for Israel; and
 (2)transfer such quantities of precision guided munitions from reserve stocks for Israel as necessary for legitimate self-defense and is otherwise consistent with the purposes and conditions for such transfers under the Arms Export Control Act.
 (b)CertificationExcept in the case of an emergency, not later than 5 days before making a transfer under subsection (a), the President shall certify to the appropriate congressional committees that the transfer of the precision guided munitions—
 (1)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions; and
 (2)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the transfer of such munitions.
					106.Modification of rapid acquisition and deployment procedures
				(a)Requirement To establish procedures
 (1)In generalSection 806(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note; 116 Stat. 2607) is amended—
 (A)in paragraph (1)(C), by striking ; and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (3)urgently needed to support production of precision guided munitions—
 (A)for United States counterterrorism missions; or (B)to assist an ally of the United States under direct missile threat from—
 (i)an organization the Secretary of State has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or
 (ii)a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as in effect pursuant to the International Emergency Economic Powers Act), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism..
 (2)Prescription of proceduresThe Secretary of Defense shall prescribe procedures for the rapid acquisition and deployment of supplies and associated support services for purposes described in paragraph (3) of section 806(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, as added by paragraph (1) of this subsection, not later than 180 days after the date of the enactment of this Act.
 (b)Use of amounts in Special Defense Acquisition FundSection 114(c)(3) of title 10, United States Code, is amended by inserting at the end before the period the following: or to assist an ally of the United States that is under direct missile threat, including from a terrorist organization supported by Iran, and such threat adversely affects the safety and security of such ally.
				107.Extension of War Reserves Stockpile authority
 (a)Department of Defense Appropriations Act, 2005Subsection (e) of section 12001 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011), as redesignated by section 105 of this Act, is amended by striking after September 30, 2018 and inserting after September 30, 2023.
 (b)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, and 2018 and inserting 2018, 2019, 2020, 2021, 2022, and 2023.
				108.Eligibility of Israel for the strategic trade authorization exception to certain export control
			 licensing requirements
 (a)FindingsCongress finds the following: (1)Israel has adopted high standards in the field of export controls.
 (2)Israel has declared its unilateral adherence to the Missile Technology Control Regime, the Australia Group, and the Nuclear Suppliers Group.
 (3)Israel is a party to— (A)the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925; and
 (B)the Convention on the Physical Protection of Nuclear Material, adopted at Vienna on October 26, 1979.
 (4)Section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note) directs the President, consistent with the commitments of the United States under international agreements, to take steps so that Israel may be included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, re-export, or in-country transfer of an item subject to controls under the Export Administration Regulations.
 (5)As of December 27, 2016, the last publication of the license exceptions country list, Israel had not been included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations.
					(b)Report on eligibility for Strategic Trade Authorization exception
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—
 (A)describes the steps taken to include Israel in the list of countries eligible for the strategic trade authorization exception under section 740.20 (c) (1) of title 15, Code of Federal Regulations section, as required under 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note); and
 (B)includes the reasons as to why Israel has not yet been included in such list of countries eligible for the strategic trade authorization exception.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
 109.Extension of loan guarantees to IsraelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel—
 (1)in the matter preceding the first proviso, by striking September 30, 2019' and inserting September 30, 2023; and (2)in the second proviso, by striking September 30, 2019 and inserting September 30, 2023.
				IIEnhanced Cooperation Between the United States and Israel
			201.United States-Israel cybersecurity cooperation
				(a)Grant program
 (1)EstablishmentThe Secretary, in accordance with the agreement entitled the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, dated May 29, 2008 (or successor agreement), and the requirements specified in paragraph (2), shall establish a grant program at the Department to support—
 (A)cybersecurity research and development; and (B)demonstration and commercialization of cybersecurity technology.
						(2)Requirements
 (A)ApplicabilityNotwithstanding any other provision of law, in carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, the Secretary shall require cost sharing in accordance with this paragraph.
						(B)Research and development
 (i)In generalExcept as provided in clause (ii), the Secretary shall require not less than 50 percent of the cost of a research, development, demonstration, or commercial application program or activity described in subparagraph (A) to be provided by a non-Federal source.
 (ii)ReductionThe Secretary may reduce or eliminate, on a case-by-case basis, the percentage requirement specified in clause (i) if the Secretary determines that such reduction or elimination is necessary and appropriate.
 (C)Merit reviewIn carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, awards shall be made only after an impartial review of the scientific and technical merit of the proposals for such awards has been carried out by or for the Department.
 (D)Review processesIn carrying out a review under subparagraph (C), the Secretary may use merit review processes developed under section 302(14) of the Homeland Security Act of 2002 (6 U.S.C. 182(14)).
 (3)Eligible applicantsAn applicant shall be eligible to receive a grant under this subsection if the project of such applicant—
 (A)addresses a requirement in the area of cybersecurity research or cybersecurity technology, as determined by the Secretary; and
 (B)is a joint venture between— (i) (I)a for-profit business entity, academic institution, National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the United States; and
 (II)a for-profit business entity, academic institution, or nonprofit entity in Israel; or (ii) (I)the Federal Government; and
 (II)the Government of Israel. (4)ApplicationsTo be eligible to receive a grant under this subsection, an applicant shall submit to the Secretary an application for such grant in accordance with procedures established by the Secretary, in consultation with the advisory board established under paragraph (5).
					(5)Advisory board
 (A)EstablishmentThe Secretary shall establish an advisory board to— (i)monitor the method by which grants are awarded under this subsection; and
 (ii)provide to the Secretary periodic performance reviews of actions taken to carry out this subsection.
 (B)CompositionThe advisory board established under subparagraph (A) shall be composed of three members, to be appointed by the Secretary, of whom—
 (i)one shall be a representative of the Federal Government; (ii)one shall be selected from a list of nominees provided by the United States-Israel Binational Science Foundation; and
 (iii)one shall be selected from a list of nominees provided by the United States-Israel Binational Industrial Research and Development Foundation.
 (6)Contributed fundsNotwithstanding any other provision of law, the Secretary may accept or retain funds contributed by any person, government entity, or organization for purposes of carrying out this subsection. Such funds shall be available, subject to appropriation, without fiscal year limitation.
 (7)ReportNot later than 180 days after the date of completion of a project for which a grant is provided under this subsection, the grant recipient shall submit to the Secretary a report that contains—
 (A)a description of how the grant funds were used by the recipient; and (B)an evaluation of the level of success of each project funded by the grant.
 (8)ClassificationGrants shall be awarded under this subsection only for projects that are considered to be unclassified by both the United States and Israel.
 (b)TerminationThe grant program and the advisory board established under this section terminate on the date that is 7 years after the date of the enactment of this Act.
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized.
 (d)DefinitionsIn this section— (1)the term cybersecurity research means research, including social science research, into ways to identify, protect against, detect, respond to, and recover from cybersecurity threats;
 (2)the term cybersecurity technology means technology intended to identify, protect against, detect, respond to, and recover from cybersecurity threats;
 (3)the term cybersecurity threat has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (enacted as title I of the Cybersecurity Act of 2015 (division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113)));
 (4)the term Department means the Department of Homeland Security; and (5)the term Secretary means the Secretary of Homeland Security.
					202.United States-Israel space cooperation
 (a)FindingsThe Congress finds that— (1)authorized in 1958, the National Aeronautics and Space Administration (NASA) supports and coordinates United States Government research in aeronautics, human exploration and operations, science, and space technology;
 (2)established in 1983, the Israel Space Agency (ISA) supports the growth of Israel’s space industry by supporting academic research, technological innovation, and educational activities;
 (3)the mutual interest of the United States and Israel in space exploration affords both nations an opportunity to leverage their unique abilities to advance scientific discovery;
 (4)in 1996, NASA and the ISA entered into their first agreement outlining areas of mutual cooperation, which remained in force until 2005;
 (5)since 1996, NASA and the ISA have successfully cooperated on many space programs supporting the Global Positioning System and research related to the sun, earth science, and the environment;
 (6)the bond between NASA and the ISA was permanently forged on February 1, 2003, with the loss of the crew of STS–107 including Israeli Astronaut Ilan Ramon;
 (7)the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) designated Israel as a Major Strategic Partner of the United States; and
 (8)on October 13, 2015, the United States and Israel signed the Framework Agreement between the National Aeronautics and Space Administration of the United States of America and the Israel Space Agency for Cooperation in Aeronautics and the Exploration and Use of Airspace and Outer Space for Peaceful Purposes.
 (b)Continuing cooperationThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest, taking all appropriate measures to protect sensitive information, intellectual property, trade secrets, and economic interests of the United States.
				203.United States Agency for International Development—Israel enhanced cooperation
 (a)Statement of policyIt should be the policy of the United States Agency for International Development to cooperate with Israel in order to advance common goals across a wide variety of sectors, including energy, agriculture and food security, democracy, human rights and governance, economic growth and trade, education, environment, global health and water and sanitation.
 (b)Memorandum of understandingThe Administrator of the United States Agency for International Development is authorized to enter into memoranda of understanding with Israel in order to advance common goals on energy, agriculture and food security, democracy, human rights and governance, economic growth and trade, education, environment, global health and water sanitation with a focus on strengthening mutual ties and cooperation with nations throughout the world.
				204.Authority to enter into a cooperative project agreement with Israel to counter unmanned aerial
			 vehicles that threaten the United States or Israel
 (a)FindingsCongress finds the following: (1)On February 10, 2018, Iran launched an unmanned aerial vehicle (commonly known as a drone) from Syria that penetrated Israeli airspace.
 (2)Israeli officials noted that the unmanned aerial vehicle was in Israeli airspace for a minute and a half before being shot down by the Israeli air force.
 (3)Senior Israeli officials stated that the unmanned aerial vehicle was an advanced piece of technology.
 (4)It remains unclear whether the unmanned aerial vehicle was armed. Nonetheless, the launch, and sophistication of the unmanned aerial vehicle, highlight the threat Israel faces from unmanned aerial vehicles from Iranian forces active in Syria and from Hezbollah in Lebanon.
 (5)The United States likewise faces the threat of unmanned aerial vehicles along the United States border and in areas of active hostilities, including unmanned aerial vehicles of the Islamic State of Iraq and Syria (ISIS) in Iraq and Syria and unmanned aerial vehicles manufactured of al-Qaeda in Afghanistan.
 (b)Sense of CongressIt is the sense of Congress that— (1)joint research and development to counter unmanned aerial vehicles will serve the national security interests of the United States and Israel;
 (2)Israel faces urgent and emerging threats from unmanned aerial vehicles and other unmanned aerial vehicles, launched from Lebanon by Hezbollah, from Syria by forces of Iran’s Revolutionary Guard Corps, or from others seeking to attack Israel; and
 (3)the United States and Israel should continue to work together to defend against all threats to the safety, security, and national interests of both countries.
					(c)Authority To enter into agreement
 (1)In generalThe President is authorized to enter into a cooperative project agreement with Israel under the authority of section 27 of the Arms Export Control Act (22 U.S.C. 2767) to carry out research on and development, testing, evaluation, and joint production (including follow-on support) of defense articles and defense services to detect, track, and destroy unmanned aerial vehicles that threaten the United States or Israel.
 (2)Applicable requirementsThe cooperative project agreement described in paragraph (1)— (A)shall provide that any activities carried out pursuant to the agreement are subject to—
 (i)the applicable requirements described in subparagraphs (A), (B), and (C) of section 27(b)(2) of the Arms Export Control Act; and
 (ii)any other applicable requirements of the Arms Export Control Act with respect to the use, transfers, and security of such defense articles and defense services under that Act; and
 (B)shall establish a framework to negotiate the rights to intellectual property developed under the agreement.
						IIIEnsuring Israel’s Qualitative Military Edge
 301.Improved reporting on enhancing Israel’s qualtitative military edge and security postureSection 36(h)(2) of the Arms Export Control Act (22 U.S.C. 2776(h)(2)) is amended— (1)in subparagraph (C), by striking and at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (E)an assessment of— (i)the ability of Israel to effectively defend itself against military threats from regional non-state actors;
 (ii)the risk that is posed by the sale or export of a subsequent unauthorized transfer or proliferation of the equipment for use against Israel;
 (iii)the range of cyber and asymmetric threats posed to Israel by state and non-state actors; (iv)the range of threats posed to Israel by state and non-state actors through the use of unmanned vehicles and systems, through air, land or water; and
 (v)the effective countermeasures available to Israel to defend against the risks and threats described in clauses (ii) through (iv)..
 302.Statement of policyIt is the policy of the United States to ensure that Israel maintains its ability to counter and defeat any credible conventional military or emerging threat from any individual state or possible coalition of states or from non-state actors, while sustaining minimal damages and casualties, through the use of superior military means, possessed in sufficient quantity, including weapons, command, control, communication, intelligence, surveillance, and reconnaissance capabilities that in their technical characteristics are superior in capability to those of such other individual or possible coalition states or non-state actors.
			